[MHM, December 26, 2008] [Translation] ANNUAL SECURITIES REPORT (The Fourteenth Fiscal Year) From: July 1, 2007 To: June 30, 2008 PUTNAM EUROPE EQUITY FUND ANNUAL SECURITIES REPORT (The Fourteenth Fiscal Year) From: July 1, 2007 To: June 30, 2008 To: Director of Kanto Local Finance Bureau Filing Date: December 26, 2008 Name of the Registrant Trust: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Charles E. Porter Of Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer, and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome, Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome, Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Annual Securities Report is available for Public Inspection Not applicable. Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY98.40, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on October 31, 2008. Note 2: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. Note 3: In this report, "fiscal year" refers to a year from July 1 to June 30 of the following year. However, the first fiscal year for Class M shares refers to a period from December 1, 1994 (Inception of the Class) to June 30, 1995. PART I. INFORMATION CONCERNING FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND 2. INVESTMENT POLICY 3. INVESTMENT RISKS 4. FEES AND TAX 5. STATUS OF INVESTMENT FUND II. SUMMARY OF INFORMATION CONCERNING FOREIGN INVESTMENT FUND SECURITIES PART II. DETAILED INFORMATION ON THE FUND I. ADDITIONAL INFORMATION ON THE FUND II. PROCEDURES, ETC. III. MANAGEMENT AND ADMINISTRATION IV. FINANCIAL CONDITION OF THE FUND V. RECORD OF SALES AND REPURCHASES PART III. SPECIAL INFORMATION I. OUTLINE OF THE MANAGEMENT COMPANY II. OUTLINE OF THE OTHER RELATED COMPANIES III. OUTLINE OF INVESTMENT FUND SYSTEM [The description on the above items is the same as the one in Securities Registration Statement of the Fund.] IV. REFERENCE INFORMATION The following documents in relation to the Fund were filed with the Director of Kanto Local Finance Bureau of the Ministry of Finance of Japan (with respect to the Fund's accounting period from July 1, 2007 to June 30, 2008). July 30, 2007 Amendment to Securities Registration Statement Extraordinary Report September 28, 2007 Amendment to Securities Registration Statement December 28, 2007 Securities Registration Statement Annual Securities Report (for the Thirteenth Fiscal Year) March 31, 2008 Semi-annual Report (during the Fourteen Fiscal Year) Amendment to Securities Registration Statement [MHM, December 26, 2008] [Translation] SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND SECURITIES REGISTRATION STATEMENT (For NAV Sale) To: Director of Kanto Local Finance Bureau Filing Date: December 26, 2008 Name of the Registrant Trust: PUTNAM EUROPE EQUITY FUND Name and Official Title of Charles E. Porter Representative Of Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public Offering or Sale of Foreign Investment Fund Securities: PUTNAM EUROPE EQUITY FUND Aggregate Amount of Foreign Investment Fund Securities to be Publicly Offered or Sold: Up to 708.5 million U.S. dollars (JPY 69.7 billion.) Note : U.S. $ amount is translated into Japanese Yen at the rate of 1 USDJPY 98.40, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on October 31, 2008. Places where a copy of this Securities Registration Statement is available for Public Inspection Not applicable. - 4 - PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM EUROPE EQUITY FUND (hereinafter referred to as the "Fund") 2. NATURE OF FOREIGN INVESTMENT FUND SECURITIES CERTIFICATES: Six classes of shares (Class A shares, Class B shares, Class C shares, Class M shares, Class R shares and Class Y shares) being all registered without par value. In Japan, only Class M shares (all hereinafter referred to as the "Shares") are for public offering. No rating has been acquired. The Shares are additional offering type. 3. TOTAL AMOUNT OF OFFERING PRICE: Up to 708.5 million U.S. Dollars (JPY 69.7 billion). Note 1: Dollar amount is translated, for convenience, at the rate of $1.00 JPY 98.40(the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on October 31, 2008). The same applies hereinafter. Note 2: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. 4. ISSUE PRICE: The Net Asset Value per Share is calculated the day after the application for purchase is received by the Fund. Investors can inquire of SMBC Friend Securities Co., Ltd., described in Item 8 below, about the issue price. 5. SALES CHARGE: Class M Shares: The sales charge (in Japan) is 3.675% (3.50% without a consumption tax) of the Net Asset Value. Note: 0.50% of the amount calculated by dividing the Net Asset Value by (1-0.035) and rounding to three decimal places will be retained by Putnam Retail Management Limited Partnership, principal underwriter of the Fund. - 5 - 6. MINIMUM AMOUNT OR NUMBER OF SHARES FOR SUBSCRIPTION: The minimum amount for purchase of Shares is 100 Shares. Shares may be purchased in integral multiples of 10 Shares. 7. PERIOD OF SUBSCRIPTION: From December 29, 2008 (Monday) to December 28, 2009 (Monday) provided that the subscription is handled only on a day that is both a Fund Business Day and a business day when securities companies are open for business in Japan. Note: A "Fund Business Day" means a day on which the New York Stock Exchange is open for business. 8. PLACE OF SUBSCRIPTION: SMBC Friend Securities Co., Ltd. (hereinafter referred to as "SMBC Friend" or the "Distributor") 7-12, Nihonbashi-kabutocho, Chuo-ku, Tokyo Note: The subscription is handled at the head office and the branch offices in Japan of the above-mentioned securities company. 9. DATE OF PAYMENT: Investors shall pay the Issue Price and Sales Charge to SMBC Friend within 4 business days in Japan from the day when SMBC Friend confirms the execution of the order (the "Trade Day"). The total issue price for each Application Day will be transferred by SMBC Friend to the account of the Funds underwriter within 4 Fund Business Days (hereinafter referred to as "Payment Date") from (and including) the Application Day. 10. PLACE OF PAYMENT: SMBC Friend 11. MATTERS REGARDING TRANSFER AGENT: Not applicable. 12. MISCELLANEOUS: (A) DEPOSIT FOR SUBSCRIPTION: None - 6 - (B) Method of Subscription: Investors who subscribe to Shares shall enter into an agreement with a Sales Handling Company concerning transactions of foreign securities. A Sales Handling Company shall provide to the investors a Contract Concerning a Foreign Securities Transactions Account and other prescribed contracts (the "Contracts"), and the investors shall submit to the Sales Handling Company an application requesting the opening of a transactions account under the Contracts. The subscription amount shall be paid in yen in principle and the yen exchange rate shall be the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription, which shall be determined by such Sales Handling Company. SMBC Friend shall pay the subscription amount in dollars to the account of the Funds underwriter for the Fund on the Payment Date. (C) PAST PERFORMANCE The performance information below gives some indication of the risks and potential rewards associated with an investment in the Fund and why a long-term investment horizon is important. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the Funds class M shares. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Annual performance of Class M shares at NAV - Year-to-date performance through 9/30/08 was -30.81%. - In the Funds best calendar quarter during this period (Q4 99), a $1,000 investment would have grown 21.59% to $1,216. - In the Funds worst calendar quarter during this period (Q3 02), a $1,000 investment would have declined 23.51% to $765. - 7 - Average Annual Total Returns (for periods ending 12/31/07) Past 1 year Past 5 years Past 10 years Class M before taxes 2.77% 18.21% 7.25% Morgan Stanley 13.86% 22.78% 9.55% Capital International (MSCI) Europe Index This table compares the Funds performance to that of a broad measure of market performance. Unlike the bar chart, this performance information reflects the impact of sales charges. (See (D) Costs associated with your investment for details.) Class M share performance reflects the current maximum initial sales charge of 3.50% . The Funds performance for portions of the period benefited from Putnam Investment Management, LLCs agreement to limit the Funds expenses. The Fund's performance is compared to the Morgan Stanley Capital International (MSCI) Europe Index, an unmanaged index of Western European equity securities. (D) COSTS ASSOCIATED WITH YOUR INVESTMENT Maximum sales charges and redemption fees (paid directly from investors investment) This table summarizes the fees and expenses an investor may pay if an investor invests in the Fund. Expenses are based on the Funds last fiscal year. Shareholder Fees (fees paid directly from an investors investment) Class M Shares Maximum Sales Charge (Load) Imposed on Purchases 3.50% (as a percentage of the offering price) Maximum Deferred Sales Charge (Load) (as a percentage of the NONE* original purchase price or redemption proceeds, whichever is lower) Maximum Redemption Fee ** (as a percentage of total redemption 1.00% proceeds) * A deferred sales charge of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** A 1.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are - 8 - redeemed (either by selling or exchanging into another fund) within 90 days of purchase. (Redemption fees will not apply to redemptions from omnibus accounts in which Japanese shareholders invest.) Total Annual Fund Operating Expenses + (expenses that are deducted from fund assets) All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Fund Operating Expenses. The table below shows the Funds annual operating expenses for the fiscal year ended June 30, 2008 (except as otherwise indicated). Distribution Total Annual Management and Service Other Fund Operating Fees (12b-1) Fees Expenses^ Expenses Class M 0.80% 0.75% 0.36% 1.91% + See the section PART IV., I., 5. on page 79 of the SRS for a discussion of regulatory matters and litigation. ^Includes estimated expenses attributable to the Funds investments in other investment companies that the Fund bears indirectly. (E) HOW DO THESE FEES AND EXPENSES LOOK IN DOLLAR TERMS? This example takes the maximum up-front sales charge and annual operating expenses and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps investors more easily compare the cost of investing in the Fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that an investor invests $10,000 in the Fund for the time periods shown and then redeems all shares at the end of those periods. It also assumes a 5% return on an investors investment each year and that the Funds operating expenses remain the same. The example is hypothetical; actual costs and returns may be higher or lower. EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years - 9 - Class M $537 $929 $1,345 $2,505 (F) Offerings other than in Japan: Shares are simultaneously offered in the United States of America. (G) OUTLINE OF UNDERWRITING, ETC.: 1.
